NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LYLE MARK COULTAS,                              No.    16-35704

                Plaintiff-Appellant,            D.C. No. 3:11-cv-00045-AC

 v.
                                                MEMORANDUM*
STEVEN PAYNE, individually and in his
official capacity as Oregon State Crime
Laboratory Detective; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Oregon
                   John V. Acosta, Magistrate Judge, Presiding**

                           Submitted October 23, 2017***

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Lyle Mark Coultas appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging a violation of due process,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conversion under state law, and an independent claim of fraud on the court. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the

basis of the applicable statute of limitations and for failure to state a claim under

Fed. R. Civ. P. 12(b)(6). Ventura Mobilehome Cmtys. Owners Ass’n v. City of San

Buenaventura, 371 F.3d 1046, 1050 (9th Cir. 2004). We may affirm on any basis

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      The district court properly dismissed Coultas’s conversion claim as barred

by the Oregon Tort Claims Act’s (“OTCA”) two-year statute of limitations. See

Or. Rev. Stat. § 30.275(9); Bell v. Tri–Cty. Metro. Transp. Dist. of Or., 301 P.3d
901, 908 (Or. 2013) (the OTCA supersedes statutes of limitations that might

otherwise apply in tort actions against public bodies and their officers and

employees).

      Dismissal of Coultas’s claim to set aside a prior judgment for fraud on the

court was proper because Coultas failed to allege facts sufficient to state a

plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are to be liberally construed, a plaintiff must still

present factual allegations sufficient to state a plausible claim for relief); see also

                                            2                                      16-35704
Appling v. State Farm Mut. Auto. Ins. Co., 340 F.3d 769, 780 (9th Cir. 2003)

(“Fraud on the court requires a grave miscarriage of justice.” (citation and internal

quotation marks omitted)).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       We reject as unsupported by the record Coultas’s contention concerning

judicial bias.

       AFFIRMED.




                                          3                                       16-35704